Citation Nr: 1226433	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-30 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to February 1966, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The case was previously before the Board in May 2011 when service connection for an anxiety disorder was denied.  The claim for service connection for diabetes mellitus was remanded for private medical records, readjudication, and a supplemental statement of the case.  The requested private medical records were obtained.  The claim was readjudicated with a supplemental statement of the case in March 2012.  After affording the Veteran time for a response, the claim was forwarded to the Board for completion of appellate review.  


FINDINGS OF FACT

1.  The Veteran does not have diabetes mellitus and has not had it at any time since filing his claim.  

2.  The February 2008 VA letter telling him that his examination and laboratory tests indicate he had diabetes mellitus simply reflects incorrect information he provided on examination and does not provide a medically supported diagnosis.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active military service and may not be presumed to be.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In a letter dated in March 2007 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claim in February 2008.  The March 2007 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  In October 2009, the Veteran cancelled, in writing, his request for a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Diabetes mellitus may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent or more within the first year following active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Certain diseases associated with exposure to herbicide agents, including diabetes mellitus, may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2010).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii)

It is not enough to show disease or injury during service, there must currently be a residual disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There must be a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The United States Court of Appeals for Veterans Claims (Court) has found that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Background

There is no dispute that the Veteran served in Vietnam.  Diabetes mellitus, type II, would be presumed to have been incurred in service, if he had it.  He contends that VA has determined that he has diabetes mellitus.  In support of his claim, he had submitted a copy of a letter dated in February 2008 from a VA physician.  In the letter, the doctor thanked the Veteran for participating in the Agent Orange Registry and went on to inform him that, "the results of your examination and laboratory test indicate that you have/had diabetes mellitus type 2.  Research has now been completed and there is a link between diabetes and your service in Vietnam."  

Pursuant to the remand of the Board, private medical records were obtained.  These records go back to 1991 and do not contain a diagnosis of diabetes.  In January 1993, the Veteran's blood glucose was 94 compared to a normal range from 70 to 120.  Laboratory studies from January 1994 to August 2001 listed a normal range as from 70 to 125 and all 11 studies during that time were within those limits.  Laboratory studies from October 2002, February 2004 and December 2004, listed a normal range as from 70 to 109, with all three values within those limits.  

The laboratory report for January 2006 explained that less than 100 was a normal fasting glucose, 100 to 125 was impaired fasting glucose, and 126 or greater was a provisional diagnosis of diabetes.  This was based on 2005 Clinical Practice Recommendations from the American Diabetes Association.  The Veteran's glucose was 105 in January 2006 and 111 in August 2006.  

August 2006 and October 2006 laboratory studies included the evaluation of glycohemoglobin.  Both times, the Veteran's glycohemoglobin was 6.2 compared to a normal range from 4.4 to 6.1 percent.  The report noted that the American Diabetic Association recommended the following guidelines:  less than 7 percent indicates a patient in control; greater than 8 percent indicates a patient in possible need of intervention.  

In a clinical note dated in September 2006, J. R. M., M.D., noted the Veteran's laboratory results.  He had underlying coronary artery disease, hypertension, and hyperlipidemia, because of that they discussed being very aggressive.  The Veteran was agreeable.  The doctor put him on Metformin XR 500 (a medication for glucose control) with supper.  Weight loss was also recommended.   

In February 2007, glucose was 106 and glycohemoglobin was 6.1.  

In a letter dated in February 2007, J. R. M., M.D., reported that the Veteran had been a patient of his since November 1990.  The Veteran's diagnoses were listed, including impaired glucose tolerance.  The doctor did not report a diagnosis of diabetes.  The Veteran's medications included Metformin.  

The Veteran's claim for service connection for type II diabetes mellitus was received by the RO in March 2007.  

The Veteran was seen for a VA examination in June 2007.  He gave a history of diabetes, type II, being diagnosed by his family physician in 2006.  He had no knowledge of ketoacidosis or hypoglycemic reactions.  There had been no hospitalization for diabetes.  He was put on an ADA (American Diabetic Association) diet.  He had no restriction regarding his diabetes.  He took Metformin.  He saw his diabetic care provider every 3 months.  He had trouble getting an erection.  He denied anal pruritis, loss of strength, numbness or paresthesia in the feet or legs, or other symptoms.  He denied any neurologic, bowel or bladder symptoms.  

The examiner found no evidence of vascular compromise, congestive heart failure, rales, edema, hepatomegaly, or other symptoms.  There was no dyspnea.  Neurologic examination showed the nerves to be grossly intact.  Cerebral and cerebellar functions were intact.  Deep tendon reflexes were 2+ throughout.  There was good vibratory discrimination.  Examination of the skin and extremities produced normal findings.  His urine was negative for glucose and his blood glucose was 80.  The diagnosis was diabetes, Type II, controlled, by Veteran's history.  It was noted that the Veteran had several normal blood tests while undergoing treatment with Metformin.  

The Veteran was initially seen at the VA primary care clinic in July 2007.  He gave a history of using Metformin and said that diabetes mellitus had been diagnosed in 2006.  There were no pertinent findings, but an assessment of diabetes mellitus was entered.  

In July 2007, the Veteran was seen for a VA eye clinic consult.   The problem list included diabetes mellitus.  The examination led to the assessment that the Veteran had diabetes without retinopathy.  He did have hyperopia, astigmatism, and presbyopia.  

The September 2007 VA prime care clinic note shows the Veteran reported that he did not check his blood sugars at home because his diabetes was in good control.  Diabetes mellitus was on the problem list.  There were no relevant findings.  The assessment was that the diabetes mellitus was well controlled with the current Metformin.  

The Veteran was seen in September 2007, at the VA eye clinic for an annual diabetic eye examination.  It was noted that his problem list included diabetes mellitus.  There was no apparent retinopathy.  The assessment was diabetes mellitus without retinopathy.  

An addendum to the June 2007 examination was provided in January 2008.  It was noted that the claims file was not available at the time of the July 2007 examination but was currently available.  The record was reviewed looking for evidence for the diagnosis of diabetes, which by definition is a fasting blood sugar of 126 or greater on two occasions or a post-prandial or random glucose of 200 or more.  After review, both of those criteria were not met.  

The VA physician pointed out that the Veteran's family doctor made a diagnosis of impaired glucose tolerance on a September 2006 note.  The fasting blood sugar was 111 and the HbA1C was 6.2.  The note stated that the Veteran would be treated aggressively because of coronary artery disease, hypertension, and abnormal lipids.  The family doctor started the Veteran on Metformin and a weight loss program.  The VA physician explained that a glucose between 100 and 125 was now called impaired fasting glucose (in the past, the term impaired glucose tolerance may have been used).  That did not make it a diagnoses of diabetes.  The examiner went on to review the details of the laboratory findings over the years.  He mentioned that even though there were VA electronic clinical notes from prime care stating diabetes, type 2, diagnosed in 2006, there was no laboratory confirmation in the claims file or the VA medical records.  

The VA physician concluded by writing that based on information in the claims file, it was his medical opinion that there was sufficient medical documentation to make a diagnosis of impaired fasting glucose, but there was not sufficient medical documentation to make the diagnosis of diabetes.  

When the Veteran was seen at the VA prime care clinic, in May 2008, diabetes mellitus was on the problem list and continued as an assessment, without any relevant findings.  It was noted that a diabetic foot examination was negative.  

A January 2009 VA prime care note shows that diabetes mellitus was on the problem list and continued as an assessment, without any relevant findings.  It was noted that glucose was 80 in June 2007.  

The Veteran was seen at the VA eye clinic in September 2009 and reported adequate vision.  He said that he had been diagnosed with diabetes mellitus in 2006.  He was taking Metformin only.  He did not check his blood sugars at home.  He said that the doctor checked it and told him he was doing fine.  Examination showed no apparent retinopathy.  The assessment was type 2 diabetes mellitus without retinopathy.  

A November 2009 VA primary care clinic note shows the Veteran was seen for routine evaluation.  At the top of his computerized problem list was diabetes mellitus, type II.  There were no relevant findings.  Glucose was 80.  The assessment of diabetes was continued.  

In a note dated in March 2010, R. P., M.D., wrote that the Veteran's blood work was in good shape, except for the fasting blood sugar of 109.  It was noted that if the Veteran did not lose weight over the next few years he could become diabetic.  In June 2011, the Veteran was notified that his fasting blood sugar was improved but still remained in the prediabetic zone.  Metformin was continued.  

The report of a VA optometry consult shows that the Veteran was seen for diabetic retinopathy surveillance in September 2010.  It was reported that he had diabetes for 6 or more years.  The assessment was type 2 diabetes mellitus without retinopathy in both eyes; and, hyperopia, astigmatism, and presbyopia, in both eyes.  The report did not identify any findings to support a diagnosis of diabetes.  

On optometry consult in November 2010, it was specified that there was no diabetic retinopathy in either the left or right eye.  

A June 2011 VA primary care clinic note shows the Veteran was seen for multiple medical problems.  At the top of his computerized problem list was diabetes mellitus, type II.  There were no relevant findings but the assessment of diabetes was continued.  

VA clinical notes show the Veteran's glucose was 107 in January 2007, 80 in June 2007, 117 in November 2009, and 105 in June 2011, compared to a normal range of glucose from 65 to 110.  

Conclusion

In the January 2008 VA examination addendum, the VA physician explained that diabetes mellitus is diagnosed based on laboratory findings.  Diabetes is defined as a fasting blood sugar of 126 or greater on two occasions or a post-prandial or random glucose of 200 or more.  Review of the VA and private records shows that the Veteran's blood sugars have never approximated those criteria.  Therefore, he does not have diabetes.  

There is no other evidence of diabetes.  Repeated eye examinations specifically for diabetic retinopathy have never found that symptom.  There are no diabetic foot symptoms.  The Veteran has been examined for other diabetic symptoms and none have been found.  

The private physician's February 2007 letter is informative.  The doctor clearly told the Veteran that he had impaired glucose tolerance, not diabetes.  The doctor's notes of September 2006 show that the matter was discussed and the physician recommended medication and weight loss to avoid diabetes.  It is clear that the private physician told the Veteran he did not have diabetes and what he needed to do to avoid the disease.  

Unfortunately, the diagnosis of diabetes mellitus, type II, has been recorded and repeated in the VA medical records.  This appears to be based on incorrect information supplied by the Veteran.  There are no medical findings to support the diagnosis.  In fact, the medical findings show that the Veteran's blood sugars are consistently below the diagnostic levels for diabetes.  These medical findings provide the preponderance of evidence in this case.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 


ORDER

Service connection for diabetes mellitus is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


